Citation Nr: 0600578	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for stomach ulcers.

3. Entitlement to service connection for peripheral 
neuropathy as a result of herbicide exposure.

4. Entitlement to service connection for porphyria cutanea 
tarda (PCT) as a result of herbicide exposure.

5. Entitlement to service connection for multiple myeloma as 
a result of herbicide exposure.

6. Entitlement to service connection for respiratory cancer 
as a result of herbicide exposure.

7. Entitlement to service connection for residuals of a back 
injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to November 1969. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 1997 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA). The case was before 
the Board in July 1999 and December 2003, when it was 
remanded for additional development. In September 2002, the 
veteran failed, without cause, to appear for a scheduled 
Travel Board hearing. Therefore, his request for such hearing 
is considered withdrawn.

In June 2005, the veteran submitted additional evidence that 
has not been reviewed by the RO. However, he waived RO 
consideration of the additional evidence (see June 2005 
letter from the veteran), permitting the Board to consider 
such records in the first instance. See 38 C.F.R. § 
20.1304(c) (effective October 4, 2004). Hence, the claims 
will be considered on the current record.

The veteran's April 2001 and November 2005 correspondence may 
be construed as raising claims for entitlement to 
compensation for additional disabilities as a result of VA 
medical treatment. These matters are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1. The veteran does not currently have PTSD.

2. The veteran does not currently have stomach ulcers.

3. The veteran does not currently have peripheral neuropathy 
(and is not shown to have ever had acute or subacute 
peripheral neuropathy).

4. The veteran does not currently have multiple myeloma.

5. The veteran does not currently have PCT.

6. The veteran does not currently have respiratory cancer.

7. The veteran's current low back disability was not 
manifested in service, and is not shown to be etiologically 
related to his active military service. 


CONCLUSIONS OF LAW

1. Service connection for PTSD is not warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(f) 
(1998); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2. Service connection for stomach ulcers is not warranted. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

3. Service connection for peripheral neuropathy is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4. Service connection for multiple myeloma is not warranted. 
38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).
5. Service connection for PCT is not warranted. 38 U.S.C.A. 
§§ 1110, 1116, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

6. Service connection for respiratory cancer is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

7. Service connection for a low back disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005). The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).
Regarding timing of notice, in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process. Here, the initial adjudication 
preceded enactment of the VCAA. The veteran was provided 
content-complying notice by letter in April 2004 (including, 
at p. 2 of the letter, to submit any evidence in his 
possession pertaining to the claims). He was given ample time 
to respond; and the claims were subsequently readjudicated. 
See November 2004 Supplemental Statement of the Case (SSOC).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and his post-service VA and 
private treatment records. All available pertinent medical 
evidence identified by the veteran has been obtained. The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claims. The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time. Mayfield, supra.

Factual Background

The veteran served on active duty from December 1960 to 
November 1969, to include a period of service in Vietnam. His 
DD Form 214 indicates that his primary specialty was supply 
sergeant; the related civilian occupation was armorer. He was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal. 

The veteran's service medical records note that a chest X-ray 
in August 1967 was normal. He was seen with complaints of 
abdominal pain and cramping in May 1969; the impression was 
gastritis. The service medical records, including a November 
1969 separation examination report, are negative for 
complaints or findings related to PTSD, stomach ulcers, 
peripheral neuropathy, multiple myeloma, PCT, respiratory 
cancer, or a low back disability.

VA and private treatment records dated from 1987 to 1995 are 
negative for findings related to PTSD, stomach ulcers, 
peripheral neuropathy, multiple myeloma, PCT, or respiratory 
cancer.

An August 1988 VA examination report notes the veteran's 
complaints of low back pain, which he stated had its onset a 
few years earlier when he was working construction. 
Examination of the low back was negative for disability. 

VA treatment records from 1988 to 1991 note the veteran's 
ongoing complaints of back pain.

A February 1991 VA examination report notes the veteran's 
complaints of low back pain since about 1977. Examination of 
the low back revealed that lateral bending was 75 percent of 
normal; a mild degree of degenerative disc disease was noted. 

VA treatment records dated from 1992 to 1995 note the 
veteran's ongoing complaints of back pain, as well as 
complaints of numbness in the right wrist. A May 1995 EMG of 
the right upper extremity was normal.

In May 1995, the veteran submitted a claim for service 
connection for PTSD. He maintained that all Vietnam veterans 
suffered from PTSD. He complained that his PTSD had gotten 
worse because of the "run-around" he had been getting from 
the VA since 1990.

VA outpatient treatment records from 1999 to 2002 note the 
veteran's ongoing complaints of low back pain. A March 2001 
VA treatment report notes diagnoses of early disc disease 
with small focal herniated disc at L2-3 and L3-4.

A May 2005 X-ray report from Marshall Regional Medical Center 
notes that the veteran's lungs were free of disease and the 
cardiomediastinal structures were normal.



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as arthritis, 
peptic or duodenal ulcer, organic diseases of the nervous 
system, or malignant tumors, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such diseases during the period of service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence,  
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
PCT, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, acute or subacute peripheral 
neuropathy, and PCT shall have become manifest to a degree of 
10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 
Thus, presumption is not the sole method for showing 
causation.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor. 38 C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994). Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999). 
[Notably, the former and revised criteria for establishing 
service connection for PTSD are substantially the same. The 
revisions to section 3.304(f) serve primarily to bring that 
regulation in line with the governing statute, 38 U.S.C.A. § 
1154(b), which relaxes certain evidentiary requirements for 
PTSD claimants who have combat-related stressors.] The 
amended regulation, 38 C.F.R. § 3.304(f) (2005), provides: 

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). The United States Court of Appeals for 
Veterans Claims has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When  
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

With respect to the issue of entitlement to service 
connection for PTSD, the issue turns on whether the veteran 
does, in fact, have PTSD. As noted above, there must be 
medical evidence of a current disability. The veteran's 
sincere belief that he has PTSD is not enough as he does not 
have the medical expertise or training necessary to diagnose 
his condition. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). The veteran's VA and private treatment records 
note no complaints or findings related to PTSD. Therefore 
service connection for PTSD is not warranted.  

With respect to the issues of entitlement to service 
connection for stomach ulcers, peripheral neuropathy, 
multiple myeloma, PCT and respiratory cancer, service medical 
records are negative for findings of these disabilities. 
(Although the veteran did complain of and receive treatment 
for stomach cramps on one occasion while in service, the 
diagnosis was gastritis. Service medical records do not show 
that a chronic ulcer disorder was found.) Moreover, there is 
no post-service medical evidence of stomach ulcers, 
peripheral neuropathy, multiple myeloma, PCT, or respiratory 
cancer. (While post-service treatment records note the 
veteran's complaints of skin problems, treatment records note 
diagnoses of tinea cruris and pseudofolliculitis barbae. 
Postservice treatment records do not show that PCT was ever 
found.) Accordingly, service connection for these 
disabilities is not in order. 

With respect to the issue of entitlement to service 
connection for residuals of a back injury, service medical 
records, including a November 1969 separation examination 
report, are negative for any complaints, finding, or 
diagnosis pertaining to a back disorder. The veteran now has 
degenerative disc disease of the lumbosacral spine with small 
focal herniated disc; however, the first medical evidence of 
back disability, as noted above, is many years after the 
veteran's discharge. Specifically, a February 1991 VA 
examination report notes findings of mild degenerative disc 
disease. The evidence of record is negative for any medical 
opinion that the veteran's current back disability is related 
to his military service. 

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case. In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the Federal Circuit 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion. Here, the veteran has stated repeatedly that 
his current back disability was incurred many years after his 
military service. See August 1988 and February 1991 VA 
examination reports. There is no medical evidence of 
complaints or findings of back disability prior to 1988; 
therefore, the Board finds that a medical opinion is not 
necessary to decide this claim, in that any such opinion 
could not injury or disease in service to which the claimed 
disability could be related. 

Because the preponderance of the evidence is clearly against 
the veteran's claims, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply. See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for PTSD is denied. 

Service connection for stomach ulcers is denied. 

Service connection for peripheral neuropathy is denied. 

Service connection for multiple myeloma is denied. 

Service connection for PCT is denied. 

Service connection for respiratory cancer is denied. 

Service connection for residuals of a back injury is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


